MERRIMAN S. SMITH, Judge.
Employes of the state road commission were making repairs to a secondary road in Marion county, West Virginia, on November 1, 1946. William M. Knisely, the claimant, had occasion to interview Earl Erskine, the foreman of the state road commission crew, who was standing on a bridge at the time. As claimant was leaving the approach to the bridge, a state road commission truck loaded with hot reddog came up and dumped it into a hole in the roadway. Claimant was on the blind side of the truck and the steam from the hot reddog burned his face, arm and legs. The doctor’s bill for treatment thereof amounted to $17.50, which amount is the basis of this claim.
The state road commissioner concurred in the amount of this claim and it was approved by the attorney general.
The facts produced as contained in the record and the *80report of the investigator fail to show whether or not any warning was given by any of the state employes. On the other hand, it can be fairly well concluded that no warning or signal was given that the cargo of hot reddog was to be dumped at this spot, and due to the ripe old age of the claimant, and in the absence of any contributory negligence on his part, there is a moral obligation on the part of the state to assume the obligation for the medical services rendered.
It is therefore the opinion of the majority of this court that an award in the sum of seventeen dollars and fifty cents ($17.50) be and is hereby granted to the claimant, William M. Knisely.